     Case 2:20-cv-02706-PSG-KS Document 20 Filed 06/19/20 Page 1 of 4 Page ID #:196

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-2706 PSG (KSx)                                        Date   June 19, 2020
 Title          Donald Jones v. Nicolae Butoi et al




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order DENYING Plaintiff’s motion to remand

       Before the Court is Plaintiff Donald Jones’s (“Plaintiff”) motion to remand. See Dkt.
# 11 (“Mot.”). Defendants Nicolae Butoi and Bunic Trucking Transport Co. LLC
(“Defendants”) oppose the motion See Dkt. # 10 (“Opp.”). The Court finds the matter
appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); L.R. 7-15. Having
considered the moving papers, the Court DENIES the motion.

I.       Background

       This is a personal injury case. On November 8, 2018, Plaintiff, a California citizen, got
into a motor vehicle accident with Defendant Butoi, who was a truck driver for Defendant
Bunic. See Complaint, Dkt. # 1-3 (“Compl.), ¶¶ 9 10. Both Defendants are Minnesota citizens.
See Declaration of Krsto Mijanovic, Dkt. # 14-1 (“Mijanovic Decl.”), ¶¶ 5 6. Plaintiff alleges
that he suffered several injuries as a result of the accident. See Compl. ¶¶ 13 15.

       On January 7, 2020, Plaintiff filed this case in Los Angeles Superior Court, bringing two
separate causes of action for motor vehicle negligence. See generally id. He served Defendants
with the complaint on January 9, 2020. See Mijanovic Decl. ¶ 3. In his prayer for relief,
Plaintiff seeks the following: general damages, damages for hospital and medical care, damages
for loss of earnings, costs of suit, and prejudgment interest. See Compl. ¶ 22.

        Defendants propounded form and special interrogatories in January 2019. See Mijanovic
Decl. ¶ 8. On March 12, 2020, Defendants received Plaintiff’s interrogatory responses and saw,
for the first time, that Plaintiff sought approximately $91,111.12 in past medical expenses alone.
See id. Defendants then removed the case to this Court on March 23, 2020, invoking the Court’s
diversity jurisdiction. See generally Notice of Removal, Dkt. # 1 (“NOR”).


CV 90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 4
  Case 2:20-cv-02706-PSG-KS Document 20 Filed 06/19/20 Page 2 of 4 Page ID #:197

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2706 PSG (KSx)                                   Date   June 19, 2020
 Title          Donald Jones v. Nicolae Butoi et al

       Plaintiff now moves to remand because he alleges that Defendants untimely removed this
case. See generally Mot.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

       Although a district court lacks the authority to remand a case sua sponte for procedural
defects, see Corona-Contreras v. Gruel, 957 F.3d 1025, 1029 (9th Cir. 2017), and the Ninth
Circuit has found that the time limits for removal are procedural, not jurisdictional, see Fristoe v.
Reynolds Metals Co., 615 F.2d 1209, 1212 (9th Cir. 1980), the court may remand upon a timely
motion to remand. See Smith v. Mylan Inc., 761 F.3d 1042, 1045 (9th Cir. 2014).

III.     Discussion

       Defendants have invoked the Court’s diversity jurisdiction, which applies when the
parties are of completely diverse citizenship and more than $75,000 is in controversy. See 28
U.S.C. § 1332(a). There is no dispute that the parties are completely diverse and that the amount
in controversy is met. However, Plaintiff disputes the timeliness of Defendants’ removal. See
generally Mot.

       The removal statute sets forth two thirty-day time limits that apply to the removal of civil
cases. See 28 U.S.C. § 1446. First, it provides that a notice of removal “shall be filed within 30


CV 90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 2 of 4
  Case 2:20-cv-02706-PSG-KS Document 20 Filed 06/19/20 Page 3 of 4 Page ID #:198

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2706 PSG (KSx)                                  Date   June 19, 2020
 Title          Donald Jones v. Nicolae Butoi et al

days after receipt of the defendant, through service or otherwise, of a copy of the initial pleading
setting forth the claim for relief.” Id. § 1446(b). However, “if the case stated by the initial
pleading is not removable, a notice of removal may be filed within 30 days after receipt by the
defendant . . . of a copy of an amended pleading, motion, order or other paper from which it may
first be ascertained that the case is one which is or has become removable.” Id. § 1446(b)(3).

        The thirty-day clock begins running when the defendant is served with the initial
complaint only if “the case stated by the initial pleading is removable on its face.” Harris v.
Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). In other words, the “ground for
removal must be revealed affirmatively in the initial pleading in order for the first thirty-day
clock . . . to begin.” Id. at 695. The defendant has no duty to investigate beyond the four corners
of the initial pleading, even if information contained within it provides a “clue” as to
removability. See id. at 696 97. The same rule applies to whether the face of an “amended
pleading, motion, order or other paper” provides the defendant with notice that the case is
removable. See Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1126 (9th Cir. 2013).

       Plaintiff argues that the Court should remand this case because Defendants did not
remove it until March 23, 2020, which is more than thirty days after Plaintiff served the
complaint. See Mot. 3 4. Defendants respond that even though Plaintiff served the complaint
on January 9, they did not have notice that the case was removable until March 12, 2020. See
Opp. 2 3. Defendants claim to have learned that the amount in controversy exceeded $75,000
on that date after reading Plaintiff’s interrogatory responses. See id. 5 6.

       Defendants have properly removed this case. The complaint bears no indication of the
amount in damages that Plaintiff seeks here. Instead, Plaintiff requests different types of
damages, including general damages, reimbursement for medical treatments, loss of earnings,
and costs of suit. See Compl. ¶ 22. Therefore, the complaint could not have put Defendants on
notice of the amount in controversy because Plaintiff did not plead a specific dollar amount in
damages. See Harris, 425 F.3d 689 at 695.

        Given that the complaint did not provide a damages figure, Defendants timely removed
this case once they ascertained the amount in controversy. Defendants provide evidence that
they did not know that Plaintiff sought over $90,000 in past medical expenses until they saw his
interrogatory responses on March 12, 2020. See Mijanovic Decl. ¶ 8. Plaintiff does not rebut
this claim, and arguments to which no response is supplied are deemed conceded. See,
e.g., Tapia v. Wells Fargo Bank, N.A. , No. CV 15-03922 DDP (AJWX), 2015 WL 4650066, at



CV 90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 3 of 4
  Case 2:20-cv-02706-PSG-KS Document 20 Filed 06/19/20 Page 4 of 4 Page ID #:199

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2706 PSG (KSx)                                 Date   June 19, 2020
 Title          Donald Jones v. Nicolae Butoi et al

*2 (C.D. Cal. Aug. 4, 2015). Accordingly, because Defendants removed this case on March 23,
2020, they met the thirty-day deadline under § 1446(b)(3).

         Therefore, the Court DENIES Plaintiff’s motion to remand.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand.

         IT IS SO ORDERED.




CV 90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 4 of 4
